DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Response to Amendment
4.	In the amendment filed on 2/5/2021, claims 1, 4-5, 7, 10-14, 16, and 18 have been amended. The currently pending claims considered below are Claims 1-20.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US Publication 2014/0188842 A1) in view of Mui (US Publication 2018/0146175 A1)
	As per claim 1, Vuong teaches A method (see Abstract)
comprising: receiving, by a search implementation engine, a request for an item, wherein the request includes a first color; (paragraph 0031, a search query for a product is received, the search query including references to a color)
identifying, by the search implementation engine, a color representation associated with the first color; (paragraph 0032, 0033, the actual color in the search query is identified, paragraph 0038, the query and color represented as a vector)

identifying, by the search implementation engine, an instance of the item having a second color; (paragraph 0035, 0041, 0046, products having the similar, additional color related to the color in the search query are identified)
and communicating, by the search implementation engine, data associated with the instance of the item to a source of the request. (paragraph 0035, 0046, the other products with similar colors are displayed in a ranking to the user)
Vuong does not explicitly indicate determining a second color perceptually similar to the first color includes: identifying a first name and red green blue (RGB) composition data associated with the first color, wherein the RGB composition data is determined by performing text matching with respect to a dataset containing (name, RGB) pairs; comparing RGB composition data to all colors in the dataset; and identifying as the second color a best match between the RGB composition data and a (name, RGB) pair in the dataset.
Mui teaches determining a second color perceptually similar to the first color includes: identifying a first name and red green blue (RGB) composition data associated with the first color, wherein the RGB composition data is determined by performing text matching with respect to a dataset containing (name, RGB) pairs; comparing RGB composition data to all colors in the dataset; and identifying as the second color a best match between the RGB composition data and a (name, RGB) pair in the dataset. 
It would have been obvious for one of ordinary skill at the time the invention was made to combine Vuong’s method of performing similarity search of products based on color similarity with Mui’s ability to identify the closest match to a color based on comparison and matching with RGB values and color names stored in template cards of a database. This gives the user the ability to analyze and identify similar colors based on RGB values and specific paint names of colors from multiple different manufacturers. The motivation for doing so would be to more precisely match colors based on measurements (paragraph 0002, 0007).
As per claim 2, Vuong teaches accessing the data associated with the instance of the item from a data source. (paragraph 0037, retrieve product information)
As per claim 3, Vuong teaches the data associated with the instance of the item includes at least one of a color, a style, a size, and an item description. (paragraph 0037, title, description, features of products, including color field)
As per claim 4, Vuong and Mui are taught as per claim 1 above. Mui additionally teaches identifying the color representation associated with the first color includes transforming the RGB composition data associated with the first color into a second color space. (paragraph 0107, 0119, 0122, transform function for RGB values)
As per claim 5, Vuong and Mui are taught as per claim 4 above. Mui additionally teaches transforming the RGB composition data associated with the first color into a 
As per claim 6, Vuong teaches determining a second color perceptually similar to the first color includes determining a Delta E between the first color and the second color. (paragraph 0047, 0048, 0049, color difference)
As per claim 7, Vuong and Mui are taught as per claim 6 above. Mui additionally teaches the Delta E is determined based on a Luminance, color channel A, color channel B (LAB) values associated with the first color and LAB values associated with the second color. (paragraph 0078, 0090, 0098, environmental conditions to adjust RGB values, including lighting)
As per claim 8, Vuong teaches the source of the request is a computing system that is remote from the search implementation engine. (Figure 1, paragraph 0020, 0021, user devices communicates with online marketplace through data communications network)
As per claim 9, Vuong teaches the request further includes a third color, and wherein the search implementation engine determines second colors that are perceptually similar to the first color or the third color. (paragraph 0045, color-related terms in query)

As per claim 10, Vuong teaches A method (see Abstract)

identifying, by the search implementation engine, a color representation associated with the first color; (paragraph 0032, 0033, the actual color in the search query is identified, paragraph 0038, the query and color represented as a vector)
determining, by the search implementation engine, a plurality of second colors that are perceptually similar to the first color based on the color representation, (paragraph 0023, 0034, 0035, an additional color similar to the color identified in the search query is determined, paragraph 0041, 0042, the additional color determined based on color similarity)
identifying, by the search implementation engine, a plurality of items having the first color or one of the plurality of second colors; (paragraph 0035, 0041, 0046, products having the similar, additional color related to the color in the search query are identified)
ranking the plurality of items based on the perceptual similarity of each item's associated color to the first color; (paragraph 0035, 0046, the multiple products retrieved in response to search query are ranked based on color information)
and communicating data associated with the plurality of items to a source of the request. (paragraph 0035, 0046, the other products with similar colors are displayed in a ranking to the user)
Vuong does not explicitly indicate determining the plurality of second colors that are perceptually similar to the first color includes: identifying a first name and red green 
Mui teaches determining the plurality of second colors that are perceptually similar to the first color includes: identifying a first name and red green blue (RGB) composition data associated with the first color, wherein the RGB composition data is determined by performing text matching with respect to a dataset containing (name, RGB) pairs; comparing RGB composition data associated with the first color to all colors in the dataset; and identifying as the plurality of second colors, best matches between the RGB composition data and a plurality of (name, RGB) pair in the dataset. (paragraphs 0091, 012, 0125, 0130, an unknown color sample is compared with color template cards containing RGB color values in a database listing RGB values and color names, to identify the set of closest matches, the template cards representing RGB values with color names for color matching)
It would have been obvious for one of ordinary skill at the time the invention was made to combine Vuong’s method of performing similarity search of products based on color similarity with Mui’s ability to identify the closest match to a color based on comparison and matching with RGB values and color names stored in template cards of a database. This gives the user the ability to analyze and identify similar colors based on RGB values and specific paint names of colors from multiple different manufacturers. 
As per claim 11, Vuong teaches accessing the data associated with the plurality of items from a data source. (paragraph 0037, retrieve product information)
As per claim 12, Vuong teaches the data associated with each item of the plurality of items includes at least one of a color, a style, a size, and an item description. (paragraph 0037, title, description, features of products, including color field)
As per claim 13, Vuong and Mui are taught as per claim 10 above. Mui additionally teaches identifying a color representation associated with the first color includes transforming the RGB composition data associated with the first color into a second color space. (paragraph 0107, 0119, 0122, transform function for RGB values)
As per claim 14, Vuong and Mui are taught as per claim 13 above. Mui additionally teaches transforming the RGB composition data associated with the first color into a second color space includes transforming the RGB composition data associated with the first color into a LAB color space. (paragraph 0078, 0090, 0098, environmental conditions to adjust RGB values, including lighting)
As per claim 15, Vuong teaches determining a second color perceptually similar to the first color includes determining a Delta E between the first color and the second color. (paragraph 0047, 0048, 0049, color difference)
As per claim 16, Vuong and Mui are taught as per claim 15 above. Mui additionally teaches the Delta E is determined based on a Luminance, color channel A, color channel B (LAB) values associated with the first color and Luminance, color 
As per claim 17, Vuong teaches the request further includes a third color, and wherein the search implementation engine determines second colors that are perceptually similar to the first color or the third color. (paragraph 0045, color-related terms in query)

As per claim 18, Vuong teaches An apparatus (see Abstract)
comprising: a communication module configured to receive a request for an item, wherein the request includes a first color; (paragraph 0031, a search query for a product is received, the search query including references to a color)
a color analysis module configured to identify a color representation associated with the first color; (paragraph 0032, 0033, the actual color in the search query is identified, paragraph 0038, the query and color represented as a vector)
a color synonym module configured to determine a second color perceptually similar to the first color based on the color representation; (paragraph 0023, 0034, 0035, an additional color similar to the color identified in the search query is determined, paragraph 0041, 0042, the additional color determined based on color similarity)
and an item search manager configured to identify an instance of the item having a second color and identify data associated with the instance of the item. (paragraph 0035, 0041, 0046, products having the similar, additional color related to the color in the search query are identified)

Mui teaches determining the color synonym module determines a second color perceptually similar to the first color by: identifying a first name and red green blue (RGB) composition data associated with the first color, wherein the RGB composition data is determined by performing text matching with respect to a dataset containing (name, RGB) pairs; comparing RGB composition data to all colors in the dataset; and identifying as the second color a best match between the  first color and a (name, RGB) pair in the dataset. (paragraphs 0091, 012, 0125, 0130, an unknown color sample is compared with color template cards containing RGB color values in a database listing RGB values and color names, to identify the set of closest matches, the template cards representing RGB values with color names for color matching)
It would have been obvious for one of ordinary skill at the time the invention was made to combine Vuong’s method of performing similarity search of products based on color similarity with Mui’s ability to identify the closest match to a color based on comparison and matching with RGB values and color names stored in template cards of a database. This gives the user the ability to analyze and identify similar colors based on RGB values and specific paint names of colors from multiple different manufacturers. 
As per claim 19, Vuong teaches communicate the data associated with the instance of the item to a source of the request. (paragraph 0037, retrieve product information)
As per claim 20, Vuong teaches the data associated with the instance of the item includes at least one of a color, a style, a size, and an item description. (paragraph 0037, title, description, features of products, including color field)



Response to Arguments
7.	Applicant’s arguments filed on 2/5/2021 with respect to the 35 USC 103 rejection of claims 1-20 have been considered but are moot in view of new grounds of rejection. Amendments to the claims necessitated new grounds of rejection, based on the cited prior art of Mui (US Publication 2018/0146175 A1) that teaches the ability to identify the closest match to a color based on comparison and matching with RGB values and color names stored in template cards of a database, which is incorporated into the previously cited prior art of Vuong that teaches a method of performing similarity search of products based on color similarity with to teach the limitations of claims 1-20, as disclosed above. Amendments to the claims that have changed the scope of the invention necessitated new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wexler (US Publication 2016/0140146 A1)
Rago (US Publication 2019/0347830 A1)
Dorner (US Publication 2015/0379608 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168